DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Koros et al. (US 2017/0274327 A1) in view of International Patent Application Publication WO 2016/003680 A1.

	With regard to claims 1, 4 and 6, Koros et al. discloses a method of making an asymmetric polyvinylidene chloride (PVDC, see paragraph [0064], especially at line 20) membrane comprising providing a dope solution comprised of PVDC and a solvent (see paragraphs [0040] and [0094]) that 
	Koros et al. does not disclose the membrane comprising a PVDC copolymer.
	WO ‘680 discloses forming films or fibers from PVDC copolymers to provide a desired crystallinity, wherein the comonomer is one of the recited comonomers at the abstract, page 4, line 15 to page 5, line 4 and page 6, lines 6-29.
	It would have been obvious to incorporate the PVDC copolymer of WO ‘680 into the method of Koros et al. to provide a polymer having a desired crystallinity to provide a desired average micropore size and volume upon pyrolysis, as suggested by WO ‘680 at page 6, lines 9-29.

	With regard to claim 2, Koros et al. discloses the dope solution comprising a solvent (the non-solvent) that is immiscible with the PVDC and miscible with the solvent that solubilizes the PVDC at paragraph [0040].

	With regard to claim 3, Koros et al. discloses the initial shaped membrane being exposed to a gaseous atmosphere (the air gap between the spinneret and the water bath) prior to being exposed to the quenching liquid at paragraphs [0040], [0095] and [0113] and Table 9 at paragraph [0113].

	With regard to claim 5, WO ‘680 discloses the PVDC copolymer comprising 3-20 wt% of the comonomer at page 4, lines 30-33.


	The prior art range is seen as overlapping the instantly claimed range. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

	With regard to claim 8, Koros et al. as modified by WO ‘680 discloses the asymmetric PVDC copolymer membrane having a wall that is defined by an inner surface and an outer surface of the fiber and the wall has an inner porous support region (102) extending from the inner surface to an outer separation region (104) that extends from the inner porous support region to the outer surface. See Koros et al. at Figs. 1 and 13A and paragraph [0010].

	With regard to claims 9, 10 and 15, Koros et al. discloses the outer separation region having a thickness of about 3 µm at Figs. 13A and 13C.
	While this disclosed thicknesses are directed to membranes formed from polyimides and the resultant CMS membrane, one having ordinary skill in the art would have recognized that disclosed thicknesses could be readily applied to the other membrane materials taught by Koros et al., including PVDC. This is especially true since dense layer thickness is well known in the art to influence gas permeability of the membrane.

	With regard to claims 11 and 12, Koros et al. as modified by WO ‘680 discloses heating the PVDC copolymer to a pyrolysis temperature of about 500 0C to about 1000 0C to form an asymmetric carbon molecular sieve (CMS) membrane. See Koros et al. at paragraph [0056].
	Koros et al. does not disclose a heating pretreatment at the recited temperature.
	WO ‘680 teaches heating pretreatment for the PVDC copolymer at a temperature of 100-180 0C to stabilize the PVDC copolymer at page 6, line 30 to page 7, line 7.

	The prior art range for the pyrolysis temperature is seen as overlapping the instantly claimed range. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

With regard to claim 13, Koros et al. as modified by WO ‘680 discloses the asymmetric CMS membrane having a wall that is defined by an inner surface and an outer surface of the fiber and the wall has an inner porous support region (102) extending from the inner surface to an outer separation region (104) that extends from the inner porous support region to the outer surface. See Koros et al. at Figs. 1 and 13C and paragraph [0010].

With regard to claim 14, Koros et al. discloses the outer separation region having a thickness of less than 10% of the thickness of the wall extending from the inner surface to the outer surface at Figs. 13C and 13D.

	With regard to claim 16, Koros et al. discloses the outer carbon region thickness being with 20% of the outer region of the corresponding polymer membrane at Figs. 13A and 13C.

	With regard to claims 17-19, Koros et al. as modified by WO ‘680 discloses a process for separating a gas molecule from a gas feed comprising the gas molecule and at least one other gas molecule comprising providing the CMS membrane produced by the recited method, and flowing the gas feed through the CMS membrane to produce a first stream (the permeate stream) having an increased concentration of the gas molecule and a second stream (the retentate stream) having an increased concentration of the other gas molecule, wherein the gas molecule is carbon dioxide, hydrogen, ethylene, 

Conclusion
 
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157.  The examiner can normally be reached on Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571)270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        



April 5, 2021